DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/3/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2017/0073887 to Usher in view of USPAP 2018/0273680 to Usher (hereinafter referred to as Usher 2) and (when necessary) further in view of Applicant’s Admission (AA).
Claim 1, Usher discloses a polyester copolymer filament comprising: a composition of between about 4.5 and 5.5 percent adipic acid based on the amount of polyester copolymer, between about 630 and 770 parts per million (ppm) of pentaerythritol based on the amount of polyester copolymer, between about 3.4 and 4.2 percent polyethylene glycol based on the amount of polyester copolymer, and less than 2 percent diethylene glycol based on the amount of polyester copolymer (see entire document including [0027]-[0029]). 
Usher does not appear to mention the composition comprising about 9.5 and 10.5 percent adipic acid but Usher 2 discloses that increased levels of adipic acid improve pilling by reducing fiber tensile strength [0014]. Therefore, it would have been obvious to one having ordinary skill in the art to increase the amount of adipic acid, such as claimed, because some applications desire/require less pilling and because it is understood by one of ordinary skill in the art that the amount of adipic acid determines fiber tensile strength and pilling and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claim 2, Usher discloses that a textured filament may be made from the filament [0056]. 
Claim 3, Usher discloses a yarn formed from the filament [0062]. 
Claim 4, the filament receives and retains disperse dye at atmospheric pressure and at temperatures below 212°F [0030].
Claims 5-19 are either sufficiently taught by the applied prior art or are obvious in view of Applicant’s Admission that the claimed inventions overlap in scope and are obvious variants.
Claims 3 and 20, Usher discloses a fabric formed from the yarn and selected from the group consisting of woven fabrics and knitted fabrics [0062]. 

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
The applicant asserts that increased levels of DEG are required to reduce fiber tensile strength. The examiner respectfully disagrees. Usher 2 discloses that increased DEG levels “and/or” adipic acid is known to reduce tensile strength [0014].
The applicant also asserts that reduced tensile strength is disadvantageous. The examiner respectfully disagrees. Usher 2 discloses that an advantage of a lower tensile strength is less pilling [0014]. It is noted that the current specification discloses a similar advantage [0050]. 
The applicant also asserts that Usher discloses a specific amount of adipic acid of 3.5% to 7% which is outside the claimed range of 9.5% to 10.5%. Applicant’s argument is not persuasive because the specific amount of adipic acid (in mol %) disclosed by Usher 2 is not relied upon to reject the claims. Usher 2 is relied upon for disclosing that it is known in the art that the amount of adipic acid is a known result effective variable that determines fiber tensile strength and pilling [0014]. It would have been obvious to one having ordinary skill in the art to increase the amount of adipic acid, such as claimed, because some applications desire/require less pilling and because it is understood by one of ordinary skill in the art that the amount of adipic acid determines fiber tensile strength and pilling and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
 Although it is true that Usher 2 further discloses a relationship between a specific amount of adipic acid and DEG - so that the fiber is dyeable with reactive dyes - this relationship is not relied upon by the Office Action rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789